Citation Nr: 1509576	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-33 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran's election to receive educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in lieu of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), effective April 1, 2011, was valid.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in July 2013.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

On April 1, 2011, the Veteran submitted a properly completed electronic application for Chapter 33 (Post-9/11 GI Bill) educational assistance benefits, whereby he irrevocably elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30 (Montgomery GI Bill) effective April 1, 2011.


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the Montgomery GI Bill (Chapter 30) program effective April 1, 2011, was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3322, 5107, 7104 (West Supp. 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9510, 21.9520 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These procedures do not apply, however, in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For educational assistance claims, specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  As such, specific VCAA notice was not required in this case.  

Further, the provisions of the VCAA do not apply in this case, as the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOGCPREC 5-2004 (June 23, 2004).  In fact, the procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, no further notice or development action is necessary in this case.

The United States Congress established a new educational assistance program under 38 U.S.C.A. Chapter 33 (known as the Post-9/11 GI Bill) for individuals with qualifying active duty service on or after September 11, 2001.  This program was made effective as of August 1, 2009.  See generally 38 U.S.C.A. §§ 3301-3324; 38 C.F.R. § 21.9500.

Pursuant to implementing regulations, an individual is eligible for Chapter 33 benefits if he or she meets minimum service requirements as set forth in paragraphs 
(a) and (b), and then makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9520(c)(1)(i).  

An individual who, as of August 1, 2009, has used entitlement under Chapter 30, but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

Here, as indicated above, the Veteran served on active duty from July 1997 to April 2004.  He was previously in receipt of educational assistance benefits under 38 U.S.C.A. Chapter 30, known as the Montgomery GI Bill (MGIB) program.  However, in April 2011, he submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 benefits, by electronically completing a VA Form 22-1990.  He requested that the Chapter 33 benefits begin effective April 1, 2011.  

The Veteran's minimum eligibility for Post-9/11 GI Bill benefits is not in dispute.  Rather, VA processed the online application and, on April 25, 2011, issued a Certificate of Eligibility for zero months and 25 days of benefits remaining under the Post-9/11 GI Bill at the 90 percent level, based on his length of creditable active duty service.  This Certificate of Eligibility was mailed to the Veteran's last address of record at the time, which was the same address used on his VA Form 22-1990.

In correspondence dated in February 2012, the RO notified the Veteran that, as of February 29, 2012, he had zero months and zero days of benefits remaining.  The correspondence indicated that VA had issued a tuition and fees payment to the Veteran's school on his behalf in the amount of $672.30 for the academic year beginning August 1, 2011, and ending July 31, 2012.  

In correspondence dated in February 2012, the Veteran requested that the class in which he was enrolled from January 16, 2012, to March 11, 2012, be paid under Chapter 30 so that he could enroll under Chapter 33 for the next semester.  He claimed that he was informed by a representative at VA's Education Call Center in December 2011 that he was still enrolled under Chapter 30, and that he was unaware that he was switched from Chapter 30 benefits to Chapter 33 benefits without exhausting his remaining 25 days.  In addition, the Veteran claimed that he never received any response from VA after filing his application for Chapter 33 benefits, and had assumed that the application was denied.  

In an October 2012 statement of the case, the RO found that the Veteran's election of Post 9/11 GI Bill benefits effective April 1, 2011, was irrevocable, and therefore denied his subsequent request to receive payment for his January 2012 enrollment under Chapter 30 to exhaust his entitlement.  

In his November 2012 VA Form 9, the Veteran argued that the RO's decision was incorrect because it did not include the Veteran's allegations that he was provided incorrect information by a representative at VA's Education Call Center in December 2011.  

In his July 2013 Informal Hearing Presentation and at the July 2013 Board hearing, the Veteran's representative argued that the VA Form 22-1990 which the Veteran submitted electronically was not properly completed pursuant to 38 C.F.R. § 21.9520(c)(2) because there was no evidence of a handwritten or electronic signature on the document.  As such, the representative argued that the Veteran never submitted a proper irrevocable election of Chapter 33 benefits.  

VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program."); (iii) the date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."); and (iv) an acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009.  38 C.F.R. § 21.9520(c)(2)(iii); see also 38 C.F.R. § 21.9625 (criteria for the beginning date of an award or increased award of educational assistance under Chapter 33).

Unfortunately, here, the Board finds that the Veteran's election of education benefits under Chapter 33 in lieu of education benefits under Chapter 30 is valid and irrevocable.  The Veteran has appealed based on his unawareness that his election of Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable.  However, this is not persuasive.  The instructions for completing VA Form 22-1990 clearly state that "an election to give up benefits under an existing program and receive benefits under the Post-9/11 GI Bill is IRREVOCABLE."  [Emphasis in original.]  The applicable regulation further clearly specifies that the election date is irrevocable.  Indeed, the word "irrevocable" is used.  Finally, the Veteran is charged with knowledge, regardless of whether he actually had any, of all applicable regulations as well as statutes.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Bryan v. West, 13 Vet. App. 482 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991).

Additionally, the Veteran's representative has argued that he did not properly complete VA Form 22-1990.  The only purported deficiency identified is that, since he submitted the form online, it was not actually signed by him.  This argument, like that above, is unpersuasive.  The applicable regulation does not impose a requirement that the form must contain an actual signature and date.  Further, the website (https://vabenefits.vba.va.gov/vonapp/default.asp) used to submit applications through the Veterans On-Line Application (VONAPP) system features a list of frequently asked questions.  One such question addresses how to sign a claim for education benefits to include VA Form 22-1990 using the VONAPP system.  The answer is that, with one irrelevant exception, a signature is not required.  Specifically, the website states that "With the exception of a child not of legal age applying for Dependent's Education Assistance, Chapter 35 benefits, your signature is not required when applying for Education benefits."  As such, it follows that the Veteran here did not have to sign the VA Form 22-1990.  

A presumption of regularity finally has been applied to all manner of VA processes and procedures.  Woods v. Gober, 14 Vet. App. 214 (2000) (citing INS v. Miranda, 459 U.S. 14 (1982)).  The VONAPP system is deemed to have been developed to comply with applicable statutes and regulations.  The system thus does not require an actual signature and date for VA Form 22-1990.  It further contains that the election of the election of Chapter 33 benefits in lieu of Chapter 30 benefits cannot be changed.  The Veteran's representative does not dispute that the applicable regulation reflects this irrevocability.  

Finally, the Veteran has appealed based on his belief that he was wrongly informed by a representative at VA's Education Call Center in December 2011 that he was still enrolled under Chapter 30, and that he was unaware that he had been switched from Chapter 30 to Chapter 33 without exhausting his remaining 25 days.

What the Veteran was or was not told by a VA employee over the telephone cannot now be verified.  However, even assuming the Veteran was misinformed by VA, he cannot revoke the date he elected to receive education benefits under Chapter 33 in lieu of Chapter 30.  VA is charged with providing accurate information, but the remedy for failing to do so cannot involve the payment of benefits where the criteria for them are not met.  Harvey v. Brown, 6 Vet. App. 416 (1994).  The Veteran essentially seeks such a payment.  Indeed, he seeks payment of benefits under Chapter 30 until exhaustion followed by payment of benefits under Chapter 33 until exhaustion when such is not warranted given his election date.  Further, the government cannot be estopped from denying a benefit sought simply because the claimant was misinformed about it.  Irwin v. Dept. of Veterans Affairs, 498 U.S. 89 (1990); OPM v. Richmond, 496 U.S. 414 (1990); McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997); McTighe v. Brown, 7 Vet. App. 29 (1994); Elsevier v. Derwinski, 1 Vet. App. 150 (1991).

In making the unfavorable determination herein, the Board is sympathetic to the Veteran's circumstances.  Yet, the Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey, 6 Vet. App. at 416.  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  Yet, a right to payment cannot be created by equities, no matter how compelling, when this right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990).  Revocation of the date education benefits under Chapter 33 were elected over those under Chapter 30 thus cannot be granted on an equitable basis.  The Veteran seeks this relief, which it is reiterated essentially equates to a right to payment that he is not eligible for by law.  As such, there is no benefit of the doubt to resolve in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This matter, in sum, is denied based on the undisputed facts as applied to the applicable law.  Sabonis, 6 Vet. App. at 426.


ORDER

As the Veteran's election to receive education benefits under Chapter 33 in lieu of education benefits under Chapter 30 is irrevocable, the appeal is denied.			




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


